DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        KEVIN CRAIG DAVIS,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-2219

                         [December 22, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cheryl A. Caracuzzo, Judge; L.T. Case No.
502018CF005058AXXXMB.

   Carey Haughwout, Public Defender, and Cynthia L. Anderson,
Assistant Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Richard Valuntas,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, C.J., WARNER and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.